DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 06/08/2021 which has been entered. No Claims have been amended. No Claims have been cancelled. Claim 22 has been added. Claims 1-22 are still pending in this application, with Claims 1, 8, 15 and 22 being independent.

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. With respect to the rejection of Claims 1-21 under 35 U.S.C. 112(a), the rejection is maintained.

With respect to Claim 1, Applicant argues that the combination of currently applied art (Becerra, Flockhart and Erb) does not teach or suggest comparing, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, three contacts based on information about an agent.
The Examiner respectfully disagrees. In paragraph [0037], Becerra describes a plurality of customers [e.g. Customer1 – Customern] and a Call Routing and Processing Server as shown in Figure 1. In paragraph [0038], Becerra describes elements included in the Call Routing and Processing Server [e.g. processor] which is shown in Figure 2. It is clear that at least one computer processor communicatively coupled to and configured to operate in a contact center system and three contacts are taught by Becerra.
In paragraph [0044], Becerra describes the use of known statistical modeling systems [i.e. behavioral pairing is being considered as a known statistical modeling system] and data mining to estimate the probability that a particular event will occur [e.g. that a particular agent will be 
With respect to information about an agent, in Column 3, Lines 51-56; Flockhart indicates that agent selection criteria may include agent effectiveness, revenue generating proficiency, cross-sell ability, and/or proficiency at closing the sale. In Column 8, Lines 33-48; Flockhart defines these metrics as percentages [i.e. information about an agent].
As noted above, a plurality of customers are shown in Figure 1 of Becerra. In order to determine the probability that a particular event will occur [e.g. that a particular agent will be able to save a particular call] data mining is performed which entails a comparison between a specific caller and an identified agent. 
As a plurality of callers are shown, it would be obvious to perform data mining on more than one caller to identify the best chance of success [i.e. saving of a call or successful cross-sale] between a plurality of calls and a specific identified agent. Having identified the pairing that has the best chance of success it would also be obvious to connect the identified contact with the available agent.
As such the combination of currently applied art is found to teach suggest comparing, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, three contacts based on information about an agent as recited in Claim 1.
Claims 8 and 15 have language similar to Claim 1 and the rejection of these claims is maintained under a similar rationale.
Claims 2-7 depend on Claim 1 and are rejected under a similar rationale.
Claims 9-14 depend on Claim 8 and are rejected under a similar rationale.
Claims 16-21 depend on Claim 15 and are rejected under a similar rationale.

The Examiner respectfully disagrees. In paragraph [0044], Beccera describes the use of known statistical modelling and data mining. In order to determine the probability that a particular event will occur [e.g. that a particular agent will be able to save a particular call] data mining is performed which entails a comparison between a specific caller and an identified agent. 
As a plurality of callers are shown it would be obvious to perform data mining on more than one caller to identify the best chance of success [i.e. saving of a call or successful cross-sale] for a specific identified agent. Having identified the pairing that has the best chance of success it would also be obvious to connect the identified contact with the available agent. In paragraphs [0062], [0063] and [0065]; Uba describes the optimal resource monitor working in conjunction with the work assignment engine to select a preferred pairing. Combining the known statistical modeling/data mining with the work assignment engine/optimal resource monitor results a system capable of executing the recited behavioral pairing strategy.

Other than
As discussed during the interview on 3/1/2021, the current claims recite negative limitations and thus recite what the claims do not use/rely on instead of claiming what the claims use/rely on.  The independent claims recite “the comparing is based on a factor other than a time factor, random factor, a priority factor, or a skill factor” [emphasis added].  The availability of the agent (available/ not available), the geographical location of the agent or by using round robin technique. 

Not previously interacted with the agent
The selection of a contact recited in Claims 1, 8 and 15 is done by a comparison based on something other than time, randomness or agent skill.  The claims recite assigning three contacts …wherein the three contacts have not previously interacted with the agent.
This last limitation is not supported by the specification. The specification is silent regarding a scenario where multiple contacts (3 contacts) have no prior interaction(s) with a specific agent. The Specification only very briefly mentions not using the feature wherein contacts have previously interacted with an agent, and it is silent as to contacts not having any interaction with an agent. The specification is found to be lacking support for the recitation …wherein the three contacts have not previously interacted with the agent. 
Significant portions of the specification refer to what the invention does not do (e.g., does not use the feature of assigning based on recent previous interaction); rather than explain what exactly the invention intends to do, regarding this specific feature, and how the invention does it. The specification does not provide additional detail regarding tracking of previous contacts or specifying any time frame with respect to prior contacts (e.g. not previously ever interacted with the agent? not interacted with the agent within X days, Y weeks, or Z months? must have 3 callers who have not interacted? What if 2 callers out of the 3 had previous interaction? ….).   Again, there is no support for this claimed feature in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 each recite a step of …wherein the three contacts have not previously interacted with the agent. Applicant describes contacts previously interacting with agent’s once in the Specification (Specification: Page 8, Line 20 – Page 9, Line 3) stating: Alternatively, contact centers may seek to assign contacts to agents with whom they have has a recent previous interaction. There is no support in the Specification for a step of wherein a predetermined number of contacts not having previously interacted with an agent.
Claims 2-7 depend on Claim 1 and are rejected under a similar rationale.
Claims 9-14 depend on Claim 8 and are rejected under a similar rationale.
Claims 16-21 depend on Claim 15 and are rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, 15-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra et al (2005/0135593 A1) in view of Flockhart et al (8,234,141 B1), and further in view of Erb (2009/0110157 A1).
As per Claim 1, Becerra teaches method comprising: comparing, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, three contacts based on information about an agent (Figure 1; Figure 2 – References 50, 60 and 61; Page 4, Paragraphs [0037] and [0038]; Page 5, Paragraphs [0044] and [0046]); and selecting, by the at least one computer processor, a contact of the three contacts based on the comparing (Page 9, Paragraph [0089]).
(Note: Figure 1 illustrates a plurality of customers [e.g. Customer1 – Customern] as described in paragraph [0037]. In paragraph [0044], Becerra describes data mining and other statistical modeling techniques to estimate the probability that a particular event will occur [e.g. that a particular agent will be able to save a particular call, or that a particular agent will be successful in cross-selling a particular product to a particular customer])
(Note: As noted a plurality of customers are shown in Figure 1, in order to determine the probability that a particular event will occur [e.g. that a particular agent will be able to save a particular call] data mining is performed which entails a comparison between a specific caller and an identified agent. As a plurality of callers are shown it would be obvious to perform data mining on more than one caller to identify the best chance of success [i.e. saving of a call or successful cross-sale] for a specific identified agent. Having identified the pairing that has the best chance of success it would also be obvious to connect the identified contact with the available agent) 
Becerra does not teach wherein the comparing is based on a factor other than a time factor, a random factor, a priority factor, or a skill factor. However, Flockhart teaches wherein the comparing is based on a factor other than a time factor, a random factor, a priority factor, or a skill factor (Column 8, Lines 33-48). Flockhart also teaches a comparison being based on information about an agent (Column 3, Lines 51-57).
(Note: In Column 3, Lines 51-57; Flockhart indicates agent information may include: agent effectiveness, revenue generating proficiency, cross-sell ability, proficiency at closing the sale, etc. In Column 8, Lines 33-48; Flockhart describes proficiency aspects as including agent effectiveness percentage, revenue generating proficiency, cross-sell ability, etc. The ability of an agent to close a sale as well as cross-selling ability is not based on time, is not random, is not priority based, nor is it a skill factor [e.g. agent language ability is a skill factor])
It would have been obvious to one of ordinary skill at the time of the invention to modify the method taught by Beccera with the method as taught by Flockhart to develop a mechanism that promotes efficient agent utilization in response to current call center conditions to ensure that customers seeking to cancel subscriptions are matched with agents skilled in customer retention.
The combination of Becerra and Flockhart does not teach wherein the three contacts have not previously interacted with the agent. However, Erb teaches wherein the three contacts have not previously interacted with the agent (Page 3, Paragraph [0024]; Page 5, Paragraphs [0046], [0047] and [0051]). (Note: In paragraph [0024], Erb describes a database storing a call information record that includes call data associated a first user [i.e. caller] which includes caller name, network address, prior call history and call resolution. The call information record also includes call data associated a second user [i.e. agent] which includes employee number, employee name, call recording, etc.)
(Note: In paragraph [0046], Erb describes a circumstance where a caller is unsatisfied with an agent’s performance. In paragraph [0047], Erb indicates that a flag is entered into the call information record that alerts the system to the negative experience the customer had with the agent the customer dealt with previously)
(Note: In paragraph [0051], Erb describes a subsequent call where the customer who has had a negative experience has a flag in their call information record. Upon detection of the call flag the customer is not connected with the agent with whom the caller had the negative experience. The caller is instead routed to a specialized agent [i.e. contact has not previously interacted/has no history with the agent]) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Becerra and Flockhart with the method as taught by Erb to connect the caller with an agent that they have no history with for a fresh start in an attempt to salvage the relations that the caller has with the enterprise as it is easier to keep a customer than it is to get a new one.
As per Claims 2, 9 and 16, Becerra teaches wherein the factor is based on an agent performance measurement (Page 5, Paragraph [0046]; Page 8, Paragraph [0078]).
As per Claims 3, 10 and 17, Becerra teaches wherein the factor is based on a contact propensity measurement (Page 6, Paragraph [0060]).
As per Claims 4, 11 and 18, Becerra teaches wherein the factor is based on an agent score or percentile, or a contact score or percentile (Page 8, Paragraph [0078]).
As per Claims 5, 12 and 19, Becerra teaches wherein the selecting cannot be determined before the agent becomes available (Page 9, Paragraph [0089]).
As per Claims 6, 13 and 20, Becerra teaches wherein an outcome of the comparing is a measure of similarity of contact and agent scores (Page 5, Paragraph [0044]; Page 6, Paragraph [0060]; Page 8, Paragraph [0085]; Page 9, Paragraph [0089]). (Note: In paragraph [0044], Becerra describes data mining techniques which is used to determine a measure of similarity of contact and agent scores. In paragraph [0060], Becerra describes estimating the probability of an agent to successfully convince a caller to make a purchase. In order to determine the estimate of probability the probability of the customer making a purchase must also be known [i.e. a measure of similarity of contact and agent scores – See Claims 75 and 76 of Becerra])
As per Claim 8, the combination of Becerra, Flockhart and Erb teaches a method as described in Claim 1 above. Becerra also teaches at least one computer processor (Figure 1; Figure 2 – References 50, 60 and 61; Page 4, Paragraphs [0037] and [0038]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Becerra and Flockhart with the method and system taught by Erb to connect the caller with an agent that they have no history with for a fresh start in an attempt to salvage the relations that the caller has with the enterprise as it is easier to keep a customer than it is to get a new one.
As per Claim 15, the combination of Becerra, Flockhart and Erb teaches a method and system as described in Claims 1 and 8 above. Becerra also teaches a non-transitory computer processor readable medium; and instructions stored on the medium (Page 4, Paragraphs [0033], [0039] and [0040]). It would have been obvious to one of ordinary skill at the time of the invention to modify the method, system and non-transitory computer processor readable medium taught by Beccera with the method and system taught by Erb to connect the caller with an agent that they have no history with for a fresh start in an attempt to salvage the relations that the caller has with the enterprise as it is easier to keep a customer than it is to get a new one.
As per Claim 22, the combination of Becerra, Flockhart and Erb teaches a method as described in Claim 1 above. (Note: Claim 22 differs from Claim 1 in that Claim 22 recites steps of determining measurements of each of the three contacts based on agent information. In paragraph [0044], Becerra describes data mining and other statistical techniques to estimate the probability that a specific event will occur. Given three contacts three statistical models that involve a comparison between a contact and the agent are performed to determine the preferred pairing)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Becerra and Flockhart with the method as taught by Erb to connect the caller with an agent that they have no history with for a fresh start in an attempt to salvage the relations that the caller has with the enterprise as it is easier to keep a customer than it is to get a new one.

Claims 7, 14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra et al (2005/0135593 A1) in view of Flockhart et al (8,234,141 B1), and further in view of Erb (2009/0110157 A1) as applied to Claims 1, 8 and 15 above, and further in view of Uba et al (2014/0270138 A1).
As per Claims 7, 14 and 21, the combination of Becerra, Flockhart and Erb teaches the method, system and article of manufacture taught by Claims 1, 8 and 15; but does not teach wherein the selecting is based on a behavioral pairing strategy. However, Uba teaches wherein the selecting is based on a behavioral pairing strategy (Figure 1 – Reference 132; Page 5, Paragraphs [0062], [0063] and [0065]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and article of manufacture taught by Becerra, Flockhart and Erb with the method, system and article of manufacture as taught by Uba to provide enterprise administrators the capability to transfer an interaction from a current agent to an agent better suited to assist a caller or to assign an interaction to a less experienced agent for training in an effort to boost agent’s performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McConnell et al (2005/0043986 A1), Torres et al (2008/0019500 A1), McKenna et al (9,917,951 B1), Korolev et al (2011/0069821 A1), Silvera et al (2008/0040206 A1), McCord et al (2014/0173078 A1), Algiene et al (2004/0117299 A1), Raamani et al (2016/0352907 A1) and CONWAY et al (2014/0355748 A1). Each of these describes system and methods for routing communications to agents within a call center environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHARYE POPE/Examiner, Art Unit 2652


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652